DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 8/31/2021 (“Aug. Resp.”). In the Aug. Resp., claims 29-34, 36-43, and 45-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant’s arguments with respect to the newly added limitations to independent claims 29, 34, and 42 are persuasive, in particular, that none of the prior art of record teaches or suggests that “a preamble symbol for transmitting a preamble sequence is divided, in frequency domain, into a plurality of preamble zones”. See e.g., Aug. Resp. at 11-12. As a result, all previously presented claim rejections are withdrawn.

Allowable Subject Matter
Claims 29-34, 36-43, and 45-48 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 29, 34, and 42.
As noted by Applicant, claim 29 is directed to “a method comprising” various steps carried out by a user equipment. Claim 34 is directed to “an apparatus comprising at least one processor and at least one memory including computer program code” that when executed carries out functions virtually identical to the steps performed by the method of claim 29. Claim 42 is directed to “an apparatus 
The prior art of record, in particular, Sunell (U.S. 2016/0278127) as explained in the previously presented prior art rejections, describes a process of configuring a user equipment by selection of a preamble from a set of preambles from a preamble area. See e.g., Sunell, Fig. 2. However, neither Sunell nor any other cited prior art of record teaches that the preamble area is divided in frequency, or more precisely “a preamble symbol for transmitting a preamble sequence is divided, in frequency domain, into a plurality of preamble zones,” as claimed, and then a preamble zone combination is selected. In contrast, the prior art of record teaches that the preamble areas and zones are divided in time. See e.g., U.S. Pat. Appl. Publ’n No. 2017/0280438, Fig. 2. And while the prior art teaches dividing preambles in frequency (see U.S. Pat. Appl. Publ’n No. 2008/02402174, Figs. 5, 7), this is not so that “a preamble zone combination” may be selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2008/02402174 teaches dividing preambles in frequency but not necessarily for selection, as claimed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413